 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 1 of 17


                                                                  lSf1f
                                                                      7'13 f:yy
                                                                      -                 '- r
1 Kelvin Daise                                                                                   -- ' '
     910 Emory Street
2 w ilmington,NC 28401                                                   Al .Jt'
                                                                               s 1S 202g
3 (919)815- -0252.x
     Kkd91l3l gmall.com
                                                                         A-s
                                                                        ct scar
                                                                             )
                                                                             ?
                                                                        so ojrjlut
                                                                               j x
                                                                                 ysjjgyyyty
                                                                                 .  .
                                                                                        ,
                                                                              cjjs s- -(,) yptj
                                                                                         ,
                                                                                         ,
                                                                                             .
4
                                     THE SOU THERN DISTRICT
5
                                            O F FLO RID A
6
7 KELVIN DA ISE,                                     CaseN o.:
8                 Plaintiff,
9    vs.                                             COW LAINTFOR CIVIL PENALTIES
                                                     JUD ICIA L R ELEF
10
     BRITISH CON SULA TE GEN ERALM IAM I,
11
                   Defendant
12
                                            1.     NATURE OF THE ACTION
13
14                 N ow com es Plaintiff,K elvin D aise w ho brings thisaction in enforcem entofthe

15 United States'ConstitutionTitle V Iand Title VloftheCivilRightsActof1964 which prevents
16 discnm
        ''lnation on thebehalfofrace, religion,sex,and nationalorigin;theUnited States
17
     5* Amendm entdueprocessand freedom ofspeech;theUnited States14tl1Amendmentfreedom
18
     ofliberty,dueprocess,protection from unreasonable searches,and righttoprivacy;theStateof
19
20 Florida'sArticle ISection 2 ofbasic human rights;theStateofFlorida'sArticle1Section 4

21 Freedom ofSpeech;the Stateof Florida'sArticle ISection 5 rightto assemble;the State of
22   Florida,sArticleISection 9dueprocessrights.,theStateofFlodda'sArticle ISection 12
23
     protectionsagainstgovem mentsearches;andtheStateofFlorida'sArticle 1Section 23
24
     protection oftheplaintiff's rightto privacy and requestthe assistance in asserting 22 U .S.Code
25
26 1732releasefrom foreignhnprisonmentasBritish Consulatepersonnelhavecontinuedtoinjure
27 theemploymentopportunity ofthePlaintifftllrough vadous false statementspreventing his
28    pursuitofliberty and restricting hisbasic human righttofreedom ofcontractand employment.

      COM PLAIN T FoR CIVIL PENALTIES Ar JUDICIAL RELEIF - 1
    Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 2 of 17



1                                            II.       PARTIES TO THE ACTION

2                   Plaintiff Kelvin Daisewasamarried residentofOrlando,FL atthetimeofthe
3
      incidentatissue and thePlaintiffhasrem ained aresidentoftheStateofFlorida.
4
                    Respondent,British ConsulateGeneral-M iamiisaforeign govem ment
5
6 organization with itsprinciple place ofbusinessormain operations positioned in M iami,FL.

7                                           lH .   JU R ISTIC TIO N A N D V E NU E

8                   '1'hecourthassubjectmatterjurisdiction accordingtoTitle 28,Section 1332of
9
      theUnitedStatesCode(28U.S.C.j 1332(a)which thereexistcompletediversityand theamotm
10
      on controversy exceedstherequired $75,000.
11
j2                  Venueisproperbecause theactionstothecomplainthavetaken placein M iami,

13 FL andtheCourtholdspersonaljurisdiction overtheRespondent.
14                                                 W   .   A L LEG ED FA C TS
15
                    August9th,of2017,thePlaintiffwashwited to interview forCriminalJustice
16
      AdvisorAssistantposition w iththeM iamibased British ConsulateG eneralOftk e.The
17
      plaintiff'sinterview erswereCn'minalJustice AdvisorHilary Ryan,OverseasTerritoriesDirecto

19 Larry Covington,and Human ResourceM anagerN anagerofCorporate Services Susan Ow ens.
20 n e interview consisted ofvarious testquestionsregarding the plaintiff'scom petency,
21
      professionalbackground,and m otivation fordiversity.Plaintiffreceived enorm ouspraise from
22
      his interview ers.
23
24                   Follow ing Plaintiff'ssuccessfulinterview ,H ilary Ryan inform ed the Plaintiffthat

25 hewouldbeallowed todrivefrom Orlando2-3daysaweekforhisjobin Miamisothathecoul
26 beable tospend timewithhisfa11111y. Hilary stated thatstaffneverspentmuch tim ein theoftk e
27
       sotherewasnonecessity forhim todoso.Thiswasessentialin Plaintiff'sacceptanceofthejob
28
       offer.
       COM PLAIN T FOR CIVIL PENALTIES A.
                                        N I) JIJDICIAL RELEIF -2
    Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 3 of 17



1                  August17*,2017,n ePlaintiffw asoffered afull-tim ew eekday only temporary

2 contractposition with theRespondentasCn'minalJusticeAdvisorAssistanttoHilary Ryan who

      overseesthelegaldepm mentfortheOverseasTerritories(0D fortheBritish Consulatein
4
      M iami.The plaintiffacceptedtheposition asan opportunity to grow professionally and pmctice
s
6 legislative drafting.
7                   Thecontractw asstated asbeing from September18th,2017untilJuly 31St,2018

8 asperthecontmct,thePlaintiffwasrequiredto:(a)satisfytheeligibility requirementsfor
9
      employmentintheUnitedStates,(b)besuccessfulcompletion ofarefertncecheck and(c)be
10
      successfulcompletion ofasecurity clearance based on asecurity investigation.

1z                  n e Plaintiffhad recently graduated from FloridaA&M College ofLaw theprior
13 yearandwassearching foran employm entopportunity in which hecould utilize theskills heha
14    acquired overhisthreeyearsof1aw school.
15
                    ThePlaintiffwasoriginally scheduled tobegin hisflrstday on September18tbas
16
      perthecontracthowever,Hunicane lrmapushed back hisstartdatetoSeptember25*,2017.
17
)a                  September17*,2017 on anon-workday Sunday,Hilary Ryan,who was

19 scheduledtobe Plaintiff'ssupervisor,delivered documentationtotheplaintiffrequesting thathe
20    review .Thisw aspriorto the startofhis em ploym entcontractw ith theRespondentand should b
21
      considered a breach ofthe original em ploym entcontractgiven hew asunderno responsibility to
22
      begin w orkhoweverhissupervisor took advantageofthemomentw ithoutinforming theplaintif
23
24 ofhis em ployee rights.

25                   Hilary'sSeptember17t11emailprovidedthePlaintiffwithhisjob description
26    which detailsthathewould beresearching legaltopicsforlegislative drafting;representCrown
27
       Prosecution Services(CPS),theForeignCommonwea1th Office(FCO)OT stakeholders,andthe
28
       CriminalJusticeAdvisor(CJA)duringmeetingsandvariousevents;arrangeconferencesand
       COM PLAIN T FOR CIVIL PENALTIES Ar JUDICIAL RELEIF -3
    Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 4 of 17



1 training eventsforOT prosecutors;anange tmveland accomm odation fortheCriminalJustice

2 Advisor;andmanagethebudgetingfortravel,discretionary,and otherprojectexpenditures
     whilem aintaining theirrecords.
4
                    Plaintiffhad notyetreceived hisemployee handbookandw astmawareofhis
5
6 employeerkhts.However,itwassuggestedthathebegin work oneweek tohisgenuine start
7 datew hich wasnotwithinthecontracthesigned w ith theRespondent.
8                   During thetimeofthePlaintiff'semploymentoffer, n e Plaintiffw asalso
9
      working on acquiring hisFraud Examinerscertification with thenationally recognized
10
      Association ofCertified Fraud Examiners,and PlaintiffwasstudyingfortheStateofFlorida Bar

12 Exam ination.
13                  Plaintiffinformed theRep ondentofhisaspirations duringhisAugust9*

14 interview and following hisarrivaltotheBritish Consulategeneral,s ojuceat1001BrickelBay
15
      D rive on September 25*,2017,no interview er,northe Plaintiff'ssupervisor H ilary voiced any
16
      opposition atthe tim e.
17
1g                  A sthePlaintiffbegan hisw ork assisting Hilary R.,OTD DirectorLarry

19 Covington insisted thatPlaintiffreceivehisofficetraining from M ary Storiewho w asLarry's
20
      personalassistant.
2l
                    Larry also insisted thatPlaintiffgetto know OD employee Johnathan Snell
22
      becausethey both havealotin common asAfrican American men.Lany C.and M ary S.made
23
24 claim sthatJohnathan wasm arried howeverJohnathan neverw ore aw edding ling towork.One

      evening Jolmathan introduced Petitionerto an African American woman withlockswhom he
26    claim s tobe his w ife,butshe also held no w edding ring.Plaintiffbelieves these actions of0 'ID
27
      personnelduring theirw ork hours and w ithin theircapacity asagents ofthe B ritish Consulate
28
      w ere purposly fm udulent.
      COM PLAIN T FoR CIVIL PENALTIES ANln JUDICIAL RELEIF -4
    Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 5 of 17



1                   Plaintiffwasintroduced to0TD staff M ary Storie,H eatherM cEntire,Jonathan

      Snellaswellasspecialservice police Steven whosewifeisemployed withthe same Consulate
3
      office,amiddle-aged English woman whosename thePlaintiffcannotrecallhoweverher
4
      husband isPenwian and anothermiddle-agedmale whosewifeisalso employed with theBritish
5
6 ConsulateM iam i.The officeofthe specialpolice wmsclosed from otherofficerpersonnel.

      However,theyheld thecapability toperform various computersearchesparticularly within the

8 British Consulate personnel.
9
                    TheConsulatemaintainstheircomputer serversin theCPS/OTD officeand
10
      intem etconnectionsw eremadethrough thisserverso al1information sentfrom theofficecould

12 beviewedby theRespondent.

13                  Plaintiffwasassigned aworkphone(PhoneS),aLenovoTlzinkpadcomputer,a
l4    creditcard forCPS expense m aintenance.
l5
                    Although Plaintiffw asassigned acomputerfrom CPS,Susan,Hilary,Steven,an
l6
      British ConsulateGeneralD avid Prodgerinsisted thatPlaintiffbring in hispersonallaptop in
l7
Ig ordertoease thedifficulty ofhisexpectedtasks.Plaintifftook totheinsistence and broughtin

l9 hispersonalcomputeragainsthisbetterjudgment.PlaintiffwouldlaterdiscoverthatBritish
20 Consulatepersonne1could view and changehispersonalcomputerinfonnation once hewas
21
      connected totheirofficelandline forintem etuse.
22
                     Plaintiffreasonably believesthattheRespondentinsisted Plaintiffbling inhis
23
24 com puterso they w ould have access to his personalfiles duling m om ents he w ould step outof

25 hisoffice.Plaintiffw ould laterdiscoverphysical dam ageto hislaptop and tm cking inform ation
26 w ithin his personalfileson his personallaptop. Follow ing his sw iftterm .
                                                                             lnatjon,tjje pjaintiff's
27
       laptop suddenly discontinued working during hisresidency in W ashington State.'Ihe Plaintiff
28
       believes thatgiven the sim ilarity ofthe conductoftheStateof W ashington and British
       COM PLAIV FoR CIVIL PENALTIES AND JIJDICIAL RELEIF -5
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 6 of 17



1 Consulate,thefactthatPetitionerw asunableto secure any employmentoutsideofthesetwo

2 substantially large organizationsthereisastrong correlation w ith thesudden illnessofthe
3
     Petitionerand hisrelocation totheStateofW ashington which isthetnzecenteroftheCOVID 1
4
     virus.Thercity ofN ew York wasattacked bya foreign and domesticpartnership to111111the
5
6 presidentialopportlmityofDonald Trump.Both Respondentsconversedoftheintention ofa

7 possible biologicalagentthatmay destroy Donald Tm mp's secondpresidentialbid.

8                  Plaintiff'ssupervisorinconjtmctionwithOfficeAssistantMary Storie
9
     recommended thatthePlaintiffdohisbarstudying during hisdowntime in theoffice.Orduring
10
     the afterhoursto avoid traffic.
11
12                  Plaintiffobserved thatOTD staff(M ary Storie,HeatherM cEntire,JonathanSnell
     wereexpected to stay afterhoursin orderto completeassigmnents fortheday.
14                  D tuing these afterhoursw orking itw asrum ored thatM ary Storie keptalcoholin
1s
     herdesk making ççdark-and-stormy''cocklailsforOTD staffwhichw asagainstCPS policy of
16
     consum ption ofalcoholduring w ork hours.

1g                  OftenM ary S.would intem zptPlaintiff'sstudiesinsisting thathe drink along wit

19 herin which Plaintiffdeclined.M ary S.grew suspiciousbecause ofPlaintiff'srefusalto
20 participateandbegan totakeactionswhich wouldpup osely sabotagethePlaintiff'sstudying
21
     and w orking efforts.
22
                    M ary would providefalseormisleading information regarding accounting
23
24 practices,British personnelcontacts,andM ary w ould attempttohide otherimportant

25 informationnecessary forthePlaintifftoperform hisjob duties.
26                  Octoberof2017Hilary RyanrequestedthatPlaintiffjoin herforatrainingthat
27
      she w asto perform in Jam aica how everthe Plaintiffw asnotcom fortable w ith such trip because
28
      Hilary hadnotspoken aboutitdtuinghisfirstdayonthejob.
      COM PLAIN I-FoR CIVIL PENALTIES AN lD JUDICIAL RELEIF -6
    Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 7 of 17



1                  The origin ofPlaintiff'sdiscomfortwasthepropositionsm adetothePlaintiffby

2 Variousfemale staffin theofficeinquiring intothepersonallifeofthePlaintiffagainsthis
3
     requestto respecthisUS Constitutionalrighttoprivacy.A married female staffm ember
4
      (Steven'swife)insisted thatshejoin him tochtlrch so shecould gettheçtblack experience''
5
6 Plaintiffresponded his spirituality w assacred and notopen forinvitation,anotherm arried femal

7 staffmembergroped thePlaintiffduring abusinessmeeting atalocalhotel,andotherfemale

8 staffmembersofteninsisted thatthePlaintiffwhowasmanied atthetime,tojoin them for
9
      afterhoursdrinking.
10
                    Plaintiffparticipated in one afterhoursdrinking mom entin which femalestaff
11
12 madeunsuccessfulattemptstogetthePlaintiffintoxicated suggesting visiting more bars.n e

13 Plaintiffinstead choseto callhiswifeand speak ofhisworkplacesexualharassment.
14                  W hen Plaintiffbegan torefuse afterhoursinvitesCPS and specialpolice fem ale
l5
      staffbegan toinquire ofthePlaintiff'sresidence and whatdaysand timeshewould drivefrom
16
      M iamitoOrlandotobewith hisfamily.Staffwould makethese inquiries each weekend .
17
lg Consulate staffwould m akeinference ofthek knowledgeofthehomein CentralM iamiwhere
19 thePlaintiffresided during hisworkdays.Female staffoften madesuggestionsthey werein his

20 kçacea',W here he lived, butPlaintiffhad notprovided hisovem ightstayinform ation tono staff
21
      member.Plaintifffelthis contractprotected hhn from disclosing certain infonnation.Plaintiff
22
      had becom e aw arethatfemale staffw erefollowing his locationsw ithouthisconsentor
23
24 know ledge.Plaintiffreceived those actionsthreatsto his livelihood.

25                   CPS staffhad collected a11thePlaintiff'spersonalinform ation via a security

26 check form hecompletedfollowinghisflrstdayonthejob,butPlaintiffwouldlaterleam thatno
27
       security check had been pedbrm ed.Plaintiffdiscovered thisafterreceiving m any em ails from
28
       CPS W ashington,DC officerequesting thestatusofPlaintiff'ssecurity clearance.Susan Owens
       COM PLAINT FOR CIVIL PENALTIES Ar JU DICIAL RELEIF -7
    Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 8 of 17



1 oversaw security clearances howevershewould oftenavoid updatingPlaintiffofhissecurity

2 cleam nce status orprovide m isinform ation.
3
                      Plaintiffw ould oftenwitnessSusan utilize herposition with FCO and CPS to
4
      intim idatem inority vendorsin theM iamiarea forcing contmctw ith theConsulate.
5
6                     Plaintiffbegan torecruitvariousminority businesswithin theM iam iFlorida area

7 toservice conventions,trainings,and celebmtions.Thisbenefited theConsulatebecause Susan

8 Ow ens, M ary S.and Hilary R admitted thereductionsin costbutimprovem entin services.
9
                      Foreign visitorstotheConsulatepraised thePlaintiffon hisdiligence andpassion
10
      forhis w ork.
11
12                    n ePlaintiffthen began to obtain vendorcontractswithtop rarlked local

13 restaumntsand businesses in theBrickelM iamiarea.
14                    Staffmembersbecame upsetand coordinated microaggressionstowardsthe
15
      Plaintiffto cause furtherharm tohisbusinessrelationships.
16
                      Hilary w ould contactbusinesspartnersand inquire oftheskills ofthePlaintiff
17
lg althoughshehiredhim toperform thejob.
19                    During aLateFebruary audit,theplaintiffinquired ofatraining which Hilary
20 claim tohaveperform ed on atrip to theTurksand Caicoslslands. Plaintiffrecalled bookingthis
21
      trip through flightstoBermudawhich wasstrangebecause Hilary tookmultiple flightstoa
22
      differentterritory to stay ovem ight.H ilary could notrecallthe specifics of thetraining.
23
:4                     Plaintiffgrew suspicious thatHilary Ryan waspurposefully misappropdating

25 fundsforpersonalvacations as she often bragged abouther scuba diving trips in the islands
26 duling these supposed trainings by show ing picturesand she w ould spend m ostofherw orkdays
27
       search scubaequipmentand diving locations.n iswasin violation ofCPS,FCO,and 0'ID
28
       policy.Larry Covingtonand Johnathan Snelldiscovered Plaintiff'ssuspicions and began having
       COM PLAIN T FOR CIVIL PENALTIES ANl3 JIJDICIAL RELEIF -8
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 9 of 17



1 open conversationsofotherCPS and OD staffwhom isappropriate fundsforpersonalvacations

2 admittingtheirown actionsofregularly doingthe same.Johnathan rarely wasin the officeand
3
     w asoften overseas on CPS and O TD funds.
4
                   Given thePlaintiff'sposition ofmanaging thebudgetforHilary'sdepartmenton
5
6 thebehalfofCPS Plaintifftooktothetask offmding thetruth ofHilary'vacations.Through his

7 investigationsthePlaintiffdiscoveredthatHilary,Lany Covnigton,M ary Storie,and otherstaff

8    oftenm isappropriated   fundsforpersonaltripstotheoverseasterritories.
9
                   Following Plaintiff'sdiscovery,Hilary began to harassthePlaintiffby loudly
10
     criticizing hiswork quality in thepresence ofotherCPS staff.M arch of2018 Hilary called the
11
12 Plaintiffathishom e8am whilehe waswith hiswifeand yelled cursing overthephone

13 demandingthatthePlaintiffrelocatetoM iamiifhewantedtokeep hisjob andrequired thathe
14   come into theofficeeveryday even when otherstaffwerenotpresent.Plaintiffw asforced to
l5
     relocate spendingexcessfundsand Hilary's demandscause strain on the Plaintiff'sm arriage.
16
     Hilary began to spread rumors thatthePlaintiffwasH aitian,and thusstealing CPS fundsto
17
1g enrich Haitian Americanswhich wasfalse.

19                 Plaintiffbegan todiscusshisfrustrationsw ith otherOTD staffofH ilary's
20 insulting behaviors.
2l
                    Susan Owenswould laterapproach thePlaintiffand demand he retum thework
22

23
     (CPS)creditcardissued tohim.Plaintiff'sworkcreditcardshowsnofinancialdiscrepancies,
24 andallpurchasesweremadeon therequestand needsofHilary Ryan.Plaintiffw asawarethat

25 thisdem and w as intended to degradehim publicly.
26                  Plaintiffbegan to receive m de, inappropriate,and intim idating em ails from H ilary
27
      R yan and Susan O w ens.
28


      COM PLAINT FOR CIW L PENALTIES AN ll JIJDICIAL RELEIF -9
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 10 of 17



1                   Onenightafterhours,Hilary w asstaying laterushing through work she had

     placed asideearlier thatday.Hilary demanded thattheplaintiffstay and assistwhile tioffthe
3
     clock''ifhewanted tokeep hisemployment.
4
                    Plaintiffthen researched CPS andFCO workplace anti-bullying policiesin order
5
6 topreparetoprotecthimKelffrom Hilary's controlling behavior.

                    PlaintiffcontactCPSanti-bullying hotlinetoreportthediscrim inatory behavioro

8 H ilary. Plaintiffbelieves therepresentative he had spoken to w msD anielle. Plaintiffexplained
9
     the afterhoursdemand in w hich hereportedw asaU S labor1aw violation.n ePlaintiff
l0
     questionedhow aCrim inalJustice Advisorcould becomfortablebreaking U S fedemllaws.n e
11
12 Plaintiffthendisclosed thatHilary wasmisappropriating fundsforpersonaltravel,(includinga
13 trip shetooktoBem mda and transferred toTurksand CaicosIslandsto gotçdiving''with her
14
     workfriend.)Plaintiffbecameawareofthehigh likelihood Hilary wouldplacetheblameupon
15
     him forfollow ing herinstm ctions when he noticed thatH ilary w msm aking attem ptsto alterher
16
     expenses.Plaintiffthen constm cted aexcelspreadsheetwhich would preventH ilary from
17
1g altering numbersw ithoutchanging thetotalspent.Hilary grew upsetatthespreadsheetand mad

19 falseclaim s aroundtheofficethatPlaintiff'saccounting sw eadsheetwasincorrectand
20 unprofessiona1.N o FC O ,CPS staffagreed w ith H ilary's false assertion.
2I
                     CPSanti-bullying representative contacted Hilary to wam herofthefederal
22
      violations,butno action w mstaken to relieve the Plaintiff.Plaintiffw itnessed H ilary recm it othe
23
24 fem ales in the officeto m ake claim s ofPlaintiff having poorw ork quality or exhibiting unnzly

25 behaviorw hich w asfalse.
26                   Hilary thencoordinated with otherfemale stafftoupgradethe harassmentofthe
27
      Plaintiff.Susan program m ed a11televisions w ithin the office ofthe Plaintiffto play ongoing
28
      new softhe 2017-2018 #M eToo m ovem ent throughoutthe entire day assuling thatPlaintiffw as
      COM PLAIN T FOR CIVIL PENALTIES Ar JIJDICIAL RELEIF - 10
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 11 of 17



1 awareofthesenewsreportsby asking questionsofPlaintiff'spersonalfeeling in violation ofhis

2 Privacy rights. Female staffwould com erthePlaintiffwithpoliticalquestionswhich were in
3
     violation ofCPS and FCO policy.H ilary attempted to coerce the Plaintiffinto signing a
4
     Pedbrm ance Im provem entPlan w hich w a.
                                             sfalse and inacctzrate.n is action w as aviolation FC
5
6 policy and United Statelaw .Susan sentthreatening emails with rudelanguagewhile attaching

7 otherfem ale office staff.H ilary and other fem ale staffw ould attem ptto forcePlaintiffto

B commenton them aniage betw eenM eghan M arkeland Prince Henry often making statem ents
9
     such asç<British aren'tl'
                             acist,we'vejustneverhadablack person comeintotheroyalbloodline.''
10
                    Plaintiffreported thesebehaviorstovarioushum an resource staffattheM iami

12 andW ashington,DC oftk es.'
                             Ihe Consulate'sW ashington,DC placed Susan in charge of

13 investigating PlaintifFsclaim galthough therewasa clearconflictofinterest.Susan refused to
14   reporttheinvestigation choosing to furtheroppressthePlaintiff.
l5
                    W ashington,D C laterinform ed Plaintiffhis contractw asnotthrough H ilary but
16
     w ithCPS and shewould no longerbehisdirectsupervisor.The officethen placed Lany
17
jg Covington asPlaintifpssupervisor,howeverLarry continued toallow Plaintiff'sharassment.

19                  H arassm entincluded aggressive and overwhelm ing heckling in w hich FCO staff
20   would offerbaked goodsasan apology tothePlaintiff.The Plaintiffdiscovered an attemptwas
21
      madetohack into hisFacebook pagebetween April-lune 2019.which he suspected wasthe
22
      work ofM ary S.The Plaintiffrealized thathehad gained 20 poundsduring thisordealand his
23
24 personalhealth began tosuffer.The Plaintiffbegan tohave issuesw ith hisasthm aand his

25 m otherindicated thathem ay have diabetes.
26                  The m ost dam aging portion ofthehostile w orkplace environm ent created by
27
      H ilary cam e on M arch of2018.H ilary had stayed aw ay from the officelate February stating an
28
      unknow n illness butshe m aintained contactw ith Larry C.O ne aftem oon Lany explained his
      COM PLM N T FOR CIW L PENALTIES AN lD JUDICIAL RELEIF - 11
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 12 of 17



1 sensitivity tobeing around anyone i11anditwasadvised by a1loffk estaffto stay home ifi1lin

2 ordertopreventthe spread ofdiseases.Early M arch 2019 Hilary anived in theoffice
3
     unnecessarily ill.Plaintiffwitnessed abnormalgrowthsaround thecom ersofhermouth,Hilary
4
     exhibited diftkultybreathing,bloodshoteyes,and she had artznning noseshew iped with thin
5
6 tissues.Hilary stated thatherillness wasin itsthirdw eek.Thatdayno CPS,FCO,OTD staff

7 cam e into theofficebutthePetitioner.
8           Petitionerwastheonly staffin the oftk ebecause Hilaryhad ordered thePlaintiffto stay
9
     in M iam iand required him to come in the officeevery workday.Theentire situation ofHilary
10
     being presentwhilesick with thePlaintiffin officeappeared asithad beenplarmed.Hilary

12 began tohoveroverthePlaintiffpup osely sneezing on hiscomputerand invading hispersonal

13 space againsthisrequestshestay away.Hilary then wiped hernoseand touched theshoulderof
14 thePlaintiff. Thenextdayw henthe Plaintiffarrived in the office M ary S. wasunusually early.
15
     M ary began toask thePlaintiffifhe wasok,andthathelooked like hem ay havecaughtwhat
16
     H ilary had.Plaintiffwassuspiciousofthisassertion because M ary wasn'tin theofficetheday
17
1g priorto know thatHilary wassick.M ary then triedtocoerce thePlaintiffintotaking threesm all

19 whitepillsthatheld no name.W hen thePlaintiffrefused,M ary stuffed thepillsin hisdeskand
20 offkred açtdark-and-stormy''to getPlaintiff'sblood warm . Plaintiffdeclined.Itisin the
21
     Plaintiff'sreasonablebeliefthatHilary coordinated with officepersonneltotransferH ilary's
22
     illness tothePlaintiff.n e Plaintiffdidfalli1land wasunable toretum home fordays.
23
24           n e Plaintiffreasonably believesthattheillness in which Hilary contracted tohim m ay

25 have been the beghm ing stages ofthe illness w hich has affected thiscountry asC OV ID 19.
26 Plaintiffm akes thisassertion follow ing hisextensive studieson the unknow n oj.
                                                                                  jgjn ot-the illness
27
      and its spread w ithin the areas ofhisresidence.
28


      COM PLAIN T FOR CIW L PENALTIES Ar     JLJDICIAL RELEIF -12
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 13 of 17



1          Plaintiff''ssuspicions arosewhilew atching anew sstory which docum ented thatCOVID

2    19 may havebeen withintheUnited Statessince January of2020.On January 12th,2020 during
3
     asecurityjob foraNFL W ild CardgamethePlaintiffbecameunmeasurably 111afterhewas
4
     placed outsideto ttwand''entmntstothe eventand laterstood outsideto w atchfacility restroorns.
5
6 Plaintiffbegan toexhibitarunny nose,m igraines,and diftk ulty breathing.Thatnightthe
7 Plaintiffcontacthisfriend ClaudiaFem andezashewasforcedto leavethepostearly duetohis

B illness. Plaintiffexhibited reoccuning hemorrhoids, continuedmuscle aches,difficultybreathing
9
     lossofeyesight,and vomiting.
10
            Lacking any viable health insurance coverage asthe Plaintiffw asrecently forced into
11
11 homelessness dueto theillegalactionsoftheStateofW ashington,thePlaintiffwasforced to

13 endurethisillnessforthreeweeksin thesamewaythePlaintiffhadwitnessedHilary R.,andjust
14   asanyone whoacquiresthe COVID 19vkus.
15
            One mom ing,thePlaintiffwasunabletow alk orconsume food and contacted anUberin
16
     ordertobehospitalized ataTacoma,W A M ulticarefacility.Plaintiffwasdiagnosed w ith
17
1: symptom s ofan unusualflu w hich can be proven through docum entation.Duling the Plaintiff's

19 hospitalization,hew asrendered fluidswhich took time forhisrecovery.Ithasbeen documented
20 thej-
       lrstcase ofCO V ID 19 began in theSeattle'sChinatow n area, alocation often visitedby the
21
     Plaintiffforhisgrocery shopping needsfrom Decemberof2019.n ePlaintiffw ould lateruse
22

23
     thelittlefundsfrom hissecurity checktopayforafew daysataQuality11m intheSeaTac,W A
24 area.Plaintiffreasonably believes thathis illness m ay have infected a an individualw hom w as a

25 visitortoW uhan,Chinawhich may havecaused itsspread abroad.
26                  Plaintiffrecalls a conversation he held during hisoffice m eeting w ith British
27
      C onsulate G eneralD avid Prodger.D avid expressed a need to acquire thetrtzstofthe m inority
28
      conm mnity in the M iam i,FL area.n e Plaintiffinfonned D avid thathe w asintroduced and
      COM PLAIN F FOR CIVIL PENM TIES AN ll JUDICIM RELEIF -13
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 14 of 17



l involved withtheM iamiFloridaAfrican Am erican andH aitian community and Plaintiffoffered
2 tobe aliaison fortheConsulatetoreach them inority community forbusinessand outreach
3
     needs.David thenbegan to rantaboutthegrand opportunity ofpedbrming biologicaltesting in
4
     theM iamiarea duetoitstremendousdiversity.The Plaintiffwasfloored by D avid'sbarbaric
5
6 admission ofunconstitutionally hum an testingin theUnited Statesby aforeign govem ment.The

7 Plaintiffwould latershare hisconversation w ith close friendsand then wife.Hilary andM ary S.
8 began to question thestrength ofthe Plaintiff'srelations w ith various m inority com m unities
9
     acrosstheUnited States.Hilary wasfamiliar ofthePlaintiff''straveland involvementin minority
10
     conmmnities from Philadelphia,Chicago,W ashington,DC,andN orthCarolina.Often David
11
12 and Hilaly would confertogetherasifthey were coordinating someplan and theyboth would

13 randomly bombard the Plaintiffw ith questionsofhisknowledgeasitpertained to minority
l4   migrationsin theUnited States.Hilary would make attemptstohavethePlaintiffdisclosehis
15
     Facebook friendsand othernon-work relationships.
16
                   Plaintiff'sknowledgethattheRespondentparticipatedin a climinalactwhich

1: resulted in hisphysicalincapacitation and may bethecause ofdeathsaround theentirew orldh

19 caused anunm easumble amountofphysicaland emotionaldistressresulting in reoccuning
20 hospitalizationsin attemptsto unsuccessfully treathismentalhealth.
21
                   Following hisillnessPlaintiffretum ed to work and theharassm entoffemale
22
      employeescontinued untilthesurprised termination ofhiscontractonemonth toitsactualclose
23
24 absentofanyreason and in violation ofhisdueprocessrights.

25                  n e day priorto Plaintiff'sterm ination he w ason the phone w ith hisw ife w hom
26 he had recently separated from dueto the issues caused by the Bdtish C onsulate,s (jem an(jsjw
27
      rem ain in M iam i,FL and Plaintiff'sknow ing concem forthephysicalsafety ofhis fam ily.n e
28
      Plaintiffwaslocated within thebuildingwhich housed theConsulateduringthisconversation
      COM PLM N T FOR CIVIL PENALTIES Ar JUDICIM RELEIF -14
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 15 of 17



1 w ith hiswife.ThePlaintiffinformed hisw ifehewouldbeseeking legalrecourse forthe

2 ConsulatesviolationsofhisConstitutionalrights.W hen thePlaintiffretum ed to hisdesk office
3
     personnelavoided him as ifthey w ere listening to hisphone conversation w ithouthis
4
     u owledge.Plaintiffnow know sthathistermination w mspreemptive ofhim seeking legalrelief
5
6 dueto FCO and CPS legalviolations.
7                  Plaintiffsuspectsthathiscontractmay have been aresultoffalse information and

8 thathisemploymentwasintended tom readabiologicalagentwhich would affectanyoneheha
9
     encountered specitk ally African Am ericansand otherpeople ofcolor.Plaintiffsuspectsthis
10
     because Hilary and Susan often openly madedisparaging commentstowardspersonsofAfrican
11
12 descentandotherççexoticetlmicities''tTermsusedbytheRespondent)in thepresenceofthe
13 Plaintiffw ith thegoalofcause mentalharm via officem icroaggressions.Hilary and M ary S.

14 wouldalsomakedisparagingjokesaboutBritishencounterswithNativeAmericansandtheir
15
     1ow biologicalresistanceto sickness.M any Consulate staffpersonsreferencedBritish historical
16
     biologicalw arfareagentssuch asinfected deadbodiesflung acrosscastlew allsto obliterateççthe
17
l8 enem y''.H ow ever,staffneverdisclosed who thisttenem y''w as.

19                  PriortoPlaintiff'stermination,Larry C.encouraged Plaintiffto apply forthe
20   position ofJustice,Security,and Govem ancePrograrnme M anagerviaemail.Petitionerapplied
2l
      andwaslatertoldby Lany thathewasatopfive(5)candidatefrom 70 applicants.Larry stated
22
      thathe personally requested thatPlaintiff'sapplication be rem oved in violation ofhis due
23
24 process rights and Larry instead chose to recom m end histw o fem ale staffm em bers w ho held

25 low erqualifications than the Petitioner.W hen his candidatesM ary S.and H eatherM cEntire
26 failed to secure the opportunity, they began to upgrade theirofficeharassm ent againstthe
27
      Plaintiff.
28


      COM PLAIN T FOR CIVIL PENALTIES ANll JUDICIAL RELEIF -15
 Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 16 of 17



1                    n e Plaintiffw as expeditiously term inated from his position and Susan began to

2 provide false statem entsto eventualem ployers on his background and w ork quality.Plaintiffw
3
     subjectedtofurtherharm andi11treatmentduetothosefalsestatementsthatSusan providedto
4
     potentialemployersseeking ajobreference.PlaintiffbecameawareofSusan'santicswhena
5
6 W ashington Stateemployerinform thePlaintiff,they w eretold heheld no 1aw degreewhich w

7 false.Plaintiffwaslaterseparated from hisw ifedueto hisinability to obtain gainful
8
     em ploym ent.
9
                     ThePlaintiff'shardshipswithin theStateofW ashington wasadirectresultofthe
10
     actionsoftheRespondentand thePlaintiffreasonably suspectsthattheillness Hilary infected
11
I2 him withmay havebeen thecause ofthecurrentworldwidepandem icthathmstakenso m any
13 lives.The Plaintiffhastaken theopportunitytostudy vkusesfollow ing hisillness.ThePlaintiff

14 isawarethatan infection ofavirtzsaltersthe individual,soxx tjm sstrengthening any vkal
15
     infection thatderivesfrom theinfected.ThePlaintiffreasonably believesthatHilary'sviruspass
l6
     tohim strengthenedhisviruspassed to others.n e Plaintiffreasonably believesthathislifeisin
17
jg dangerfrom and hastaken toavoid harm tohisfamily.Follow ingthenew softheimpactof

19 COVID 19on theAfrican American community and its+200,000bodycount,thePlaintiffhad
20 discovered thecourage tocom eforward andpray thecourtw illuncoverthetruth ofthelargest
21
     serialkillerAm erica haseverencountered in modem times.
22
                     W hereforenow thePlaintiffrequestthattheCourtrecommend theM iami
23
24 A ttom ey G eneralto perform an investigation oftheclaim s m ade by the PlaintiffofB ritish

25 involvem ent in the spread ofCO V ID 19,
26                    Find and declare thatthe Respondenthas violated theU nited States,C onstjtutjon
27
      Title V Iand Title V IoftheCivilRightsA ctof 1964.
28


      COM PLAIN T FOR CIVIL PENALTIES ANln JLJDICIAL RELEIF - 16
Case 1:20-cv-23471-KMM Document 1 Entered on FLSD Docket 08/20/2020 Page 17 of 17



l                 Find and declre theRem ondenthasviolated theUnited States51 Amendment

2 dueprocessand freedom ofspeech;
3
                  Find and declare theRespondenthasviolated theUnited States14tàAmendment
4
     freedom ofliberty,dueprocess,protection from um easonable searches,andrighttoprivacy;
5
6                 Find anddeclare theRep ondenthasviolated theStateofFlorida'sArticle l

7 Section 2 ofbasic human rights;
B                  Find and declare theRespondenthasviolated theStateofFlorida'sArticle I

     Section 4 Freedom ofSpeech;
10
                   Find and declare thattheRespondenthasviolated theStateofFlorida'sArticle I
11
Ia Section 5 rightto assemble;
l3                 Find and declare thattheRem ondenthasviolated theStateofFlorida'sArticle I
14 Section 9 dueprocess rights.
                              ,

15
                   Find and declare thattheRespondenthasviolated theStateofFlorida'sArticle I
16
     Section 12 protectionsagainst govem m entsearches;
l7
lg                 Find and declarethattheRespondenthasviolated theStateofFlorida'sArticle 1

19 Section 23protection oftheplaintiff'srightto privacy and
20                 Plaintiffrequest thatthecourtrequestthe Courtto assert22 U .S.Codej 1732.
21

,,
                   oatedthis/f67'of-August,2020.           ,
                                                           .
                                                            t,.'
                                                                '

                                                               ...- .- ..- ....-




24                                                    Kelvin D aise
                                                 ZW   910 Em ory Street
25                                                    w ilm ington,N C 28401
26                                                    (919)815-0252
                                                      Kkd91l3@ gmail.com
27

28


      COM PLAIN T FOR CIW L PENALTIES AND JLTDICIAL RELEIF - 17
